Case 2:19-cv-04422-CJC-SK Document 14 Filed 07/21/19 Page 1of3 Page ID *-358-010

ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and addrass): FOR COURT USE ONLY
CENTER FOR DISABILITY ACCESS

— Raymond G. Ballister, Jr. SBN 111282
P.O. Box 262490
San Diego, CA 92196-2490
TELEPHONE NO: (858) 375-7385 -FAXNO.(Ontonal): (888) 422-5191

E-MAIL ADDRESS (Opttcnal): mark@potterhandy.com
ATTORNEY FOR (Name): Plaintiff

CENTRAL DISTRICT OF CALIFORNIA

MAILING ADDRESS:
CITY AND ZIP CODE:
BRANCH NAME:

 

 

 

PLAINTIFFIPETITIONER: Kong CASE NUMBER:

DEFENDANT/RESPONDENT: Franklin Real Estate, L.P., et al. 2:19-CV-04422-CIC-SK

 

Ref. No. er File No.:

PROOF OF SERVICE OF SUMMONS

 

 

 

 

(Separate proof of service is required for each party served.)

1. At the time of service | was at least 18 years of age and not a party to this action.
2. served copies of:

a. xX] summons

complaint

Alternative Dispute Resolution (ADR) package

Civil Case Cover Sheet (served in complex cases only)
cross-complaint

other (specify documents): SEE ATTACHED LIST OF DOCUMENTS SERVED

. Party served (specify name of party as shown on documents served):
Franklin Real Estate, L.P., a Delaware Limited Partnership

ROO

s
2

b. Person (other than the party in item 3a) served on behalf of an entity or as an authorized agent (and not a person
under itam 5b on whom substituted service was made) (specify name and relationship to the party named in item 3a):

Agent for Service of Process: MATTHEW FRANKLIN

4. Address where the party was served:
18 DRIFTING SHADOW WAY, LAS VEGAS, NV 89135-7879 (CLARK COUNTY)
5. | served the party (check proper box)
a. DM] »5y personal service. _| personally delivered the decuments listed in item 2 to the party or person authorized to
receive service of process for the party (1) on (date): 06-29-19 (2) at (time): 10:42am
b. [_J by substituted service. On (date): at (time): | left the documents listed in item 2 with or
in the presence of (name and title or relationship to person indicated in item 3):

(1) [__] (business) a person at least 18 years of age apparently in charge at the office or usual place of business
of the person to be served. | informed him or her of the general nature of the papers.

(2) | (home) a competent member of the household (at least 18 years of age) at the dwelling house or usual
place of abode of the party. | informed him or her of the general nature of the papers.

(3) {_} (physical address unknown) a person at least 18 years of age apparently in charge at the usual mailing
address of the person to be served, other than a United States Postal Service post office box. | informed
him or her of the general nature of the papers.

(4) [_] | thereafter mailed (by first-class, postage prepaid) copies of the documents to the person to be served
at the place where the copies were left (Code Civ. Proc., § 415.20). | mailed the documents on
(date): from (city): San Diego or a declaration of mailing is attached.

(5) C"] 1 attach a declaration of diligence — stating actions taken first to attempt personal service.

Pago f of 2

Form Adored for Mandatory idee PROOF OF SERVICE OF SUMMONS Code of Civil Procedure, § 417.10
POS-010 (Rev. January 1, 2007]
 

Case 2:19-cv-04422-CJC-SK Document 14 Filed 07/21/19 Page 2of3 Page ID #:39

PLAINTIFF/PETITIONER: Kong CASE NUMBER:
2:19-CV-04422-CJC-SK.

 

 

 

DEFENDANT/RESPONDENT: Franklin Real Estate, L.P., et al.

 

5. c. [__] by mail and acknowledgment of receipt of service. | mailed the documents listed in item 2 to the party, to the
address shown in item 4, by first-class mail, postage prepaid,
(1) on (date): (2) from (city):
(3) [_] with two copies of the Notice and Acknowledgment of Receipt and a postage-paid return envelope addressed

to me. (Attach completed Notice and Acknowledgement of Receipt.) (Code Civ. Proc., § 415.30.)
(4) Cc ] to an address outside California with return receipt requested. (Code Civ. Proc., § 415.40.)

d. [__] by other means (specify means of service and authorizing code section):

LJ Additional page describing service is attached.

6. The "Notice to the Person Served" (on the summons) was completed as follows:
a. [_] asan individual defendant. (415.10)

b. L_] asthe person sued under the fictitious name of (specify):
c [_] as occupant.
[Xx]

d. On behalf of (specify): Franklin Real Estate, L.P., a Delaware Limited Partnership
under the following Code of Civil Procedure section:

[CX] 416.10 (corporation) ("1 415.95 (business organization, form unknown)
(-J 416.20 (defunct corporation) [-) 416.60 (minor)
(“) 416.30 (joint stock company/association) [—] 416.70 (ward or conservatee)
CJ 416.40 (association or partnership) [1 416.90 (authorized person)
C7) 416.50 (public entity) (J 415.46 (occupant)
CJ other:

7. Person who served papers
a. Name: Jennifer Harhay
Address: 9450 Mira Mesa Bivd., C-208, San Diego, CA 92126
Telephone number: (954) 818-6555
The fee for service was: $ 125
| am:
(1) not a registered California process server.
(2) | exempt from registration under Business and Professions Cade section 22350(b).
(3) LX} a registered California process server:
(i) [CJ] owner [[_] employee [X] independent contractor.
(ii) Registration No.:
(iii) County:

o@aose

 

 

 

 

 

8. [XX] 1 declare under penalty of perjury under the laws of the State of California that the foregoing Is true and correct.

or
9. [__] lama California sheriff or marshal and | certify that the foregoing is true and correct.

Date: Nir “
~ Avni fu Heat Or

POS-010 [Rev. January 1, 2007)

 

Pago 2 of 2

PROOF OF SERVICE OF SUMMONS

 

 
-19-cy- - - P 30f3 P ID #:40
Case 2:19-cv 044 ong Vo Franklin Real ES fate, Flgd 07/21/19 Page 3o age

Case Name:

 

Case Number:

2:19-CV-04422-CJC-SK

DOCUMENTS SERVED

  
  

UV |SUMMONS & PROOF OF SERVICE

U |COMPLAINT & CIVIL COVER SHEET

INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
VERIFICATION

CIVIL CASE COVER SHEET ADDENDUM AND STATEMENT OF
LOCATION

NOTICE TO PARTIES OF COURT — DIRECTED ADR PROGRAM
CERTIFICATION AND NOTICE OF INTERESTED PARTIES
NOTICE OF ASSIGNMENT TO UNITED STATES JUDGES
NOTICE TO COUNSEL

ATTENTION: NEW CVIL ACTIONS

DEMAND FOR JURY TRIAL

NOTICE TO PARTIES: COURT POLICY ON SETTLEMENT
AND USE OF ALTERNATIVE DISPUTE RESOLUTION {ADR)

ORDER RE STATUS (PRE TRIAL SCHEDULING) CONFERENCE

NOTICE OF AVAILABILITY OF A MAJISTRATE JUDGE TO
EXERCISE JURISDICTION AND APPEAL INSTRUCTIONS

NOTICE OF AVAILABILITY-VOLUNTARY DISPUTE RESOLUTION

STIPULATION TO ELECT REFFERAL OF ACTION TO VOLUNTARY
DISPUTE RESOLUTION PROGRAM (VDRP)

ORDER REQUIRING JOINT STATUS REPORT
ORDER RE FILING REQUIREMENTS
RDER SETTING MANDATORY SCHEDULING CONFERENCE

ANDING ORDER REGARDING CASE MANAGEMENT IN ALL
CIVIL CASES

SCHEDULING ORDER FOR CASES ASSERTING DENIAL OF RIGHT
OF ACCESS UNDER AMERICANS WITH DISABILITIES ACT

CIVIL MINUTES — GENERAL
SETTLEMENT CONFERENCE PROCEDURES

STANDING ORDER FOR ALL JUDGES OF THE NORTHERN
DISTRICT OF CALFORNIA

CONSENT TO PROCEED BEFORE A UNITED STATE MAJISTRATE
JUDGE

 

 

 

 

 

 

 

 

 

 

Li [sk

 

 

 

 

 

    
  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SUIS] IN] IS

 

 

 

 

 

ECF REGISTRATION INFORMATION HANDOUT

| ORDER SETTING CASE MANAGEMENT CONFERENCE

| NOTICE OF CASE ASSIGNMENT — UNLIMITED CiVIL CASE

VOLUNTARY EFFICIENT LITIGATIONS STIPULATIONS
STIPULATION - EARLY ORGANISATIONAL MEETING
STIPULATION — DISCOVERY RESOLUTION

INFORMAL DISCOVERY CONFERENCE

STIPULATION AND ORDER — MOTIONS IN LIMINE

ADVISORY INFORMATION FOR BUILDING OWNERS AND TENANTS
(PER CALIFORNIA CIVIL CODE 55.3(B)(1)(A)]

ADVISORY NOTICE TO DEFENDANT [PER CALIFORNIA CIVIL CODE
55.54(A)(1)]

NOTICE OF STAY & EARLY EVALUATION CONF OR JOINT INSPECTION (Disability Access
Litigation)

DEFENDANT'S APPLICATION FOR STAY & EARLY EVALUATION CONFERENCE PER CIVIL
CODE 55.54 OR JOINT INSPECTION

OTHER
